Citation Nr: 1221440	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus.

2.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from December 1964 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The July 2006 rating decision denied the appellant's claim for entitlement to service connection for right knee osteoarthritis, to include as secondary to pes planus, and found clear and unmistakable error (CUE) in an August 1985 rating decision, which denied service connection for bilateral pes planus.  In the July 2006 rating decision, the RO granted entitlement to service connection for pes planus effective December 1, 1984.

The Board notes that the July 2006 rating decision also denied the appellant's claim for entitlement to service connection for a right hip disability, to include as due to pes planus, and her claim to reopen her claim for entitlement to service connection for a heart murmur, heart disease.  The appellant filed a notice of disagreement and substantive appeal on the issues.  A March 2010 rating decision granted entitlement to service connection for aortic stenosis with heart murmur and service connection for trochanteric bursitis of the right hip.  As the claims were granted in full, they are not before the Board.

In December 2011, VA received a copy of a letter from the appellant to the U.S. Merit Systems Protection Board, which was forwarded to the Board.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In the letter, the appellant asserts that actions have been taken to force her to retire because of her age and military experiences.  There is no indication that her U.S. Merit Systems Protection Board appeal is related to the issues before the Board.  Consequently, the evidence is not pertinent to the claims and does not need to be referred to the AOJ for a SSOC. 

The claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's pes planus is no more than severe, manifested by objective evidence of pain on manipulation and indication of swelling on use in the left foot and callosities; her disability is not pronounced, and is not manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achilles on manipulation.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for pes planus have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Here the appellant is appealing the initial rating assignment as to her pes planus.  In this regard, because the July 2006 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in the July 2006 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  As noted above, a December 2011 copy of a letter to the U.S. Merit Systems Protection Board indicates the appellant may have an appeal pending before the U.S. Merit Systems Protection Board.  The Board finds that VA is not obligated to obtain the U.S. Merit Systems Protection Board records because they are not relevant to the appellant's claims.  In the December 2011 letter, the appellant specifically stated that she felt she was being forced to retire because of her age and military experiences.  She did not indicate that her appeal was related to her service-connected disabilities.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant appropriate VA examinations in April 2007 and December 2009.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the medical evidence of record and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the July 2006 rating decision, the RO found that the decision to deny service connection for pes planus was clearly and unmistakably erroneous, and granted service connection with an initial rating of 30 percent, effective December 1, 1984.  Thus, the rating period on appeal is from December 1, 1984.

The appellant's disability is current rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under that diagnostic code, a 30 percent rating is warranted for severe bilateral flatfoot disability, demonstrating objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot disability, demonstrating marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 3 8 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following review of the evidence of record, the Board finds that the appellant does not warrant an initial disability rating in excess of 30 percent for her service-connected pes planus.  

As noted above, the rating period on appeal is from December 1, 1984.  In a November 1984 report of medical history for retirement, the appellant indicated that she had experienced foot trouble.  The report indicates that the appellant's plantar foot was flexed more in the left foot and she had callosities.  A contemporaneous retirement examination report also indicates the appellant had bilateral plantar flexion and callosities.

A November 1987 private treatment record reflects that the appellant reported right leg pain.  A September 1989 private treatment record with instructions to podiatry notes that the appellant reported having had left foot plantar pain for the past two weeks.  A May 1995 record from the Ireland Army Community Hospital indicates the appellant had swelling in both ankles and her left foot for eight days.  She reported that she injured her left foot and ankle 8 days ago.  The ankles and top of the left foot were swollen and painful.  The assessment was rule out fracture/soft tissue swelling (STS).  The appellant stated that she had a history of a needle stuck in the left heel years ago, which was never removed.    

A May 1998 private treatment record reflects that the appellant reported that her right foot dragged at times and she had right lower extremity numbness.  She continued to have lower extremity edema and a venous study in the past showed venous insufficiency on the left.  A January 1998 private treatment record reflects that the appellant reported numbness in the right toe.  There was no edema in the extremities.  There is no indication that the appellant's right foot dragging, edema, or right toe numbness was related to her service-connected pes planus.  An August 2001 private treatment record indicates the appellant reported intermittent joint pains.  

The appellant's pes planus was evaluated at an April 2007 VA examination.  The appellant reported that she did not receive care for the foot condition.  She stated that she was seen at Fort Knox with foot concerns about 10 years ago.  The Board notes that records from the 1980s and 1990s from the Ireland Army Community Hospital, which is located in Fort Knox, have been associated with the claims file.  The appellant reported having pain while standing, walking and at rest in her left foot.  She also reported swelling while standing, walking, and at rest in the whole left foot and distal leg.  There was no heat, redness, or stiffness.  She reported fatigability while standing and walking, but no weakness.  She reported lack of endurance while standing and walking in the left foot.  She reported pain in the distal right foot while standing, walking and at rest.  She did not report having swelling, heat, redness, or stiffness.  She reported fatigability and lack of endurance while standing and walking, but no weakness.  She reported having flare-ups 1 to 3 times a month lasting less than one day.  She was able to stand for more than 1, but less than 3 hours, and walk 1 to 3 miles.  The appellant used an orthopedic insert and used shoes with a good arch and wide base of support.  

On physical examination of the feet, there was no objective evidence of painful motion, instability, weakness, or abnormal weight bearing in either foot.  There was evidence of swelling in the left foot, specifically edema and erythema in the left distal leg including the ankle and foot.  There was also tenderness in the left foot.  There was no tenderness in the right foot.  Achilles alignment was normal on non-weight bearing and weight bearing.  There was no forefoot or midfoot malalignment.  There was no pronation.  There was an arch present on non-weight bearing and weight bearing.  There was no pain on manipulation.  There was no muscle atrophy of the foot.  The VA examiner found the appellant had significant edema of the left distal leg and ankle, with erythema and varicose veins of the leg.  Both feet had severe tinea pedis and onychomycosis.  The gait was antalgic on the left.  An X-ray showed bilateral plantar calcaneal spurring and soft tissue swelling of the left ankle and distal leg.  

In regard to the effect of the disability on the appellant's employment, the April 2007 VA examination report reflects that the appellant was employed full time as a nurse.  The disability had significant effects on occupation, including decreased mobility, problems with lifting and carrying, and pain.  The appellant was assigned different duties.  The VA examiner noted that there was no impact on sedentary employment.  

The appellant's feet were evaluated at a December 2009 VA examination. The VA examination report reflects that the appellant had intermittent pain, typically associated with walking long distances.  She did not use any orthopedic devices except the occasional use of inserts.  She noted that the course since onset was intermittent with remissions.  The reported having pain in the lateral foot, swelling in the proximal foot and lack of endurance in the entire left foot.  She reported pain while standing, walking and at rest and fatigability while standing and walking.  She did not identify heat, redness, stiffness, fatigability, or weakness in the left foot.  The appellant reported pain in the lateral right foot and fatigability in the entire right foot.  She reported pain while standing, walking and at rest, and fatigability while standing and walking.  She did not report swelling, heat, redness, stiffness, weakness or lack of endurance in the right foot.  She was able to stand up to one hour and walk more than 1/4 mile, but less than 1 mile.  She used an orthotic insert.  

On physical examination, there was no evidence of painful motion, tenderness, instability, weakness, or abnormal weight bearing in either foot.  There was evidence of swelling in the left foot.  The VA examiner noted the appellant had moderate edema of the proximal foot and moderately severe edema of the left ankle.  Achilles alignment in the both feet was normal on non-weight bearing and weight bearing.  There was no forefoot or midfoot malignment.  There was no pronation.  The arch was present on non-weight bearing and weight bearing in both feet.  There was no pain on manipulation in either foot.  The arch was diminished on standing, but still discernable.  The gait was slightly antalgic.  

The December 2009 VA examination report indicates that the appellant's pes planus had significant effects on her occupation due to decreased mobility and pain.  The appellant was employed full-time as a nurse and had not lost any time from work during the last 12-month period due to pes planus.         

Upon review of the evidence of record, the Board finds that the appellant does not warrant a disability rating in excess of 30 percent for her service-connected bilateral pes planus.  There is no evidence of marked pronation.  In fact, the April 2007 and December 2009 VA examination reports indicate that the appellant's feet had no pronation.  There was also no evidence of marked inward displacement or severe spasm of the tendo-Achilles on manipulation.  The Achilles alignment was normal bilaterally at the April 2007 and December 2009 VA examinations.  Although the appellant reported pain, there was no evidence pain on manipulation in either foot at the April 2007 or December 2009 VA examination.  Moreover, the appellant was able to function relatively normally.  The April 2007 VA examination report reflects that the appellant had an antalgic gait on the left.  The December 2009 VA examination indicated the appellant had a slightly antalgic gait.  The appellant had tenderness in the left foot at the April 2007 VA examination, but no tenderness in the right foot.  No tenderness was noted in either foot at the December 2009 VA examination.  The appellant wore orthotics, but used no other device.  The appellant indicated the efficacy of the orthotic insert was fair at both VA examinations.  The private treatment records from the 1980s and 1990s reflect that the appellant occasionally reported pain in her feet and swelling in her left foot, but the evidence does not reflect that the appellant had a pronounced bilateral flatfoot disability with marked pronation, extreme tenderness plantar surfaces, marked inward displacement or severe spasm of the tendo Achilles on manipulation.

The Board also has considered whether the appellant is entitled to a higher rating on the basis of functional loss due to pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 and 4.45.  However, as 38 C.F.R. §§ 4.40 and 4.45 relate to functional loss due to pain, they do not apply when a Diagnostic Code, such as Diagnostic Code 5276, is not predicated on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Moreover, even if they applied, pain is a listed criterion for DC 5276, and the record does not otherwise point to the existence of functional loss due to pes planus to a degree warranting an increase at any time beyond the 30 percent level.  There was no evidence pain on manipulation in either foot at the April 2007 or December 2009 VA examination.  The pain she experiences due to her bilateral pes planus is adequately accounted for in her currently assigned disability evaluation.  As such, an increased rating pursuant to 38 C.F.R. §§ 4.40, 4.45 is not for application in this case, including on use.  See 38 C.F.R. 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Consequently, the Board concludes that the clinical findings do not more closely approximate symptoms compatible with a finding of pronounced disability.  Hence, a 50 percent rating may not be assigned at any time during the appeal period.

The Board has considered whether the appellant is entitled to a higher rating under another Diagnostic Code.  Diagnostic Code 5278 provides for a 50 percent rating for acquired claw foot (pes cavus).  However, the evidence of record does not reflect that the appellant has been diagnosed with pes cavus or has marked contraction of plantar fascia with dropped forefoot.  Consequently, a higher rating is not warranted under that Diagnostic Code.  No other Diagnostic Code relating to the foot provides for a rating in excess of 30 percent.  The April 2007 VA examination report indicates the appellant had edema of the left distal leg and ankle, and varicose veins of the leg.  However, there is no indication that these conditions are related to her service-connected pes planus.  Additionally, the Board has considered the appellant's left foot swelling in her rating for bilateral pes planus.

In reaching its decision, the Board has considered the appellant's statements regarding her pain and functional limitations.  The Board finds that the appellant is competent to report that she has pain and to observe and report any functional limitations.  Additionally, the record shows that the appellant is a nurse and hence has medical expertise.  The Board finds the appellant's statements regarding her symptoms, including pain, are credible.  However, the Board finds that the pain and functional impairment reported, consistent with the documented symptoms, do not warrant a higher rating.  For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 30 percent for pes planus.  38 U.S.C.A. § 5107(b).

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected pes planus is inadequate.  A comparison between the level of severity and symptomatology of the appellant's pes planus with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the appellant has not argued, and the record does not otherwise reflect, that the disability at issue renders her totally unemployable.  The December 2009 VA examination report indicates that the appellant has been employed fulltime as a nurse for more than 20 years.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus is denied.


REMAND

In regard to the appellant's claim for entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus, the Board finds that additional development is necessary prior to adjudication of the claim.  

The appellant was evaluated at a VA examination in December 2009 to determine whether her right knee disability was related to her service-connected pes planus.  The VA examiner found that the appellant's osteoarthritis of the right knee was less likely as not (less than 50/50 probability) caused by or a result of her service-connected pes planus.  However, the VA examiner did not address whether the appellant's right knee disability was aggravated by her service-connected pes planus.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A June 2008 private treatment record reflects that the appellant had a diagnosis of grade II osteoarthritis of the right knee.  On examination, a mildly antalgic gait was noted.  The private physician noted that she discussed with the appellant that her pes planus deformity could contribute to worsening of her medical compartment osteoarthritis depending on the extent of her pes planus changes.  As the private physician's opinion is speculative and she did not include a rationale, it has little probative value.  However, the examination indicates that the appellant's service-connected pes planus may have been worsened by her right knee disability.  As the December 2009 VA examiner did not address whether the appellant's right knee disability was aggravated by her service-connected pes planus, it was not adequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a new VA examination is necessary to address whether the appellant's service-connected pes planus has aggravated her right knee disability.  

Although the appellant has not asserted that she is entitled to service connection for a right knee disability on a direct-incurrence basis, the RO addressed direct service connection in the rating decision and statement of the case.  Thus, it has been raised by the record.  Consequently, the VA examiner should also address whether the appellant's right knee disability is related to service on a direct basis. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file, including a copy of this remand, to the VA examiner who evaluated the appellant  in December 2009.  If the VA examiner is not available, then send the claims file for a VA opinion by an appropriate specialist.  The VA examiner should provide an opinion on the following:


* Whether it is at least as likely as not that the appellant's osteoarthritis of the right knee is aggravated by her service-connected pes planus.  

A determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

* Whether it is at least as likely as not that the appellant's osteoarthritis of the right knee is etiologically related to service.

Any additional tests or examination that are deemed necessary should be conducted.

The VA clinician is requested to provide a thorough rationale for the opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


